NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      AUG 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ENGUANG WANG,                                    No.    14-72873

                   Petitioner,                    Agency No. A087-802-247

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Enguang Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Wang’s
request for oral argument.
the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008), and we review de novo questions of law, Jiang v. Holder, 611 F.3d 1086,

1091 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that, even if credible,

Wang failed to establish he was persecuted for engaging in “other resistance” to

China’s family planning policy. See He v. Holder, 749 F.3d 792, 796 (9th Cir.

2014) (petitioner’s actions “did not display the overt and persistent defiance

required for a showing of other resistance”) (internal quotations and citation

omitted). We reject Wang’s contentions that the BIA misinterpreted or

misapplied the statute, or that it analyzed his claim improperly. See Jiang, 611
F.3d at 1091-94. Further, substantial evidence supports the agency’s conclusion

that Wang did not establish a well-founded fear of future persecution. See He,
749 F.3d at 796; see also Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006)

(petitioner did not “present compelling, objective evidence demonstrating a well-

founded fear of persecution.”). Thus, his asylum claim fails.

      Because Wang did not demonstrate eligibility for asylum, it necessarily

follows that he did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                      14-72873